Citation Nr: 0930325	
Decision Date: 08/13/09    Archive Date: 08/19/09

DOCKET NO.  07-04 821	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia



THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for a bilateral 
knee condition.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services



ATTORNEY FOR THE BOARD

Evan Deichert, Associate Counsel




INTRODUCTION

The Veteran had verified active service from November 1990 to 
June 1991.  His DD 214 for that period of service indicates 
that the Veteran had 9 months and 5 days of prior active 
service.  A rating decision of March 2003 reports service 
from July 1979 to October 1979 and from May 1996 to February 
1997.  There is, however, no documentation in the claims file 
to verify these dates of service.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a January 2005 decision by the 
Department of Veterans Affairs (VA) Atlanta, Georgia, 
Regional Office (RO). 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  


REMAND

The Veteran's claim of entitlement to service connection for 
a bilateral knee disorder was previously denied in September 
1993 rating decision.  In the January 2005 rating decision on 
appeal, the RO declined to reopen the claim.  However, in a 
January 2007 statement of the case, the RO reopened the claim 
and denied the claim on the merits.  While the RO decided the 
claim on the merits, the Board must consider the question of 
whether new and material evidence has been received because 
it goes to the Board's jurisdiction to reach the underlying 
claim and adjudicate the claim de novo.  See Jackson v. 
Principi, 265 F.3d 1366 (Fed. Cir. 2001); Barnett v. Brown, 
83 F.3d 1380, 1384 (Fed. Cir. 1996).  

The decision of the United States Court of Appeals for 
Veterans Claims in Kent v. Nicholson requires that the 
Secretary look at the bases for the prior denial and notify 
the Veteran as to what evidence is necessary to substantiate 
the element or elements required to establish service 
connection that were found insufficient at the time of the 
previous denial.  The question of what constitutes material 
evidence to reopen a claim for service connection depends on 
the basis upon which the prior claim was denied.  Kent v. 
Nicholson, 20 Vet. App. 1 (2006).  In this case, the Veteran 
has not yet been notified as to the specific evidence 
necessary to reopen his claim for service connection.  On 
remand, the Veteran should be so notified.

In addition, while the RO states that the Veteran served from 
July 1979 to October 1979 and from May 1996 to February 1997, 
there are no records in his file to confirm such service.  
The lack of records demonstrating such service is 
significant, as the Veteran first filed his claim for 
compensation for a bilateral knee condition in August 1993, 
after his verified period of service but before his 
unverified service of May 1996 to February 1997.  

Because verification of the Veteran's dates of service and 
obtaining the associated service treatment records may 
provide a basis for reopening his claim, the Board concludes 
that such records must be obtained.  See, e.g., 38 C.F.R. 
§ 3.159(c) (2008); Bell v. Derwinski, 2 Vet. App. 611 (1992); 
Jolley v. Derwinski, 1 Vet. App. 37 (1990).

Accordingly, the case is REMANDED for the following actions:

1.  Send the Veteran and his 
representative a corrective notice under 
38 U.S.C.A. § 5103(a) that:  (1) notifies 
the Veteran of the evidence and 
information necessary to reopen the claims 
for service connection for heart, liver, 
and eye disabilities, (i.e., describes 
what new and material evidence is under 
the old standard); and (2) notifies the 
Veteran of what specific evidence would be 
required to substantiate the element or 
elements needed for service connection 
that were found insufficient in the prior 
denial on the merits (i.e., an opinion 
relating his right and left knee 
disabilities to his period of active 
service).

2.  Obtain the Veteran's most recent DD-
214 and all other pertinent documents that 
verify his dates of service.  Such 
documents should then be associated with 
the claims file.  The RO should also 
obtain the Veteran's complete service 
medical records, covering each of his 
periods of service.  These records should 
thereafter be associated with the 
Veteran's claims file.

3.  Then, readjudicate the claim.  If the 
decision remains adverse to the Veteran, 
issue a supplemental statement of the 
case.  Allow the appropriate time for 
response, then return the case to the 
Board.

The appellant has the right to submit additional evidence and 
argument on the matter the Board is remanding.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
S. C. KREMBS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




